222 F.3d 353 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DAVID A. COMBS, Defendant-Appellant.
No. 99-2109
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 30, 1999Decided July 25, 2000

Appeal from the United States District Court for the Southern District of Illinois, Benton Division.  No. 98 CR 40044--J. Phil Gilbert, Chief Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before MANION, KANNE and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
David A. Combs was  charged with possession with intent to distribute  methamphetamine, in violation of 21 U.S.C. sec.  841(a)(1). The district court granted a mistrial  sua sponte during Combs' first trial, when the  court discovered that his attorney had possibly  represented the prosecution's key witness against  him. With new counsel for both Combs and the  witness, a second trial commenced. A jury  ultimately convicted Combs, and the court  sentenced him to 192 months of imprisonment.  Combs appeals, contending that his second trial  was held in violation of the double jeopardy  clause of the Fifth Amendment, that the dismissal  of his original counsel violated his Sixth  Amendment right to counsel, that the court erred  in granting the mistrial sua sponte, that the  court erred in failing to suppress his  confession, and that the government failed to  produce sufficient evidence to allow a rational  jury to find him guilty beyond a reasonable  doubt. We affirm.

I.

2
On March 11, 1998, the California Airport  Authority Drug Task Force intercepted a  suspicious package that had been mailed by "Bill  Combs" from a Mail Boxes Etc. store in California  to Shawn Temelcoff in Mount Vernon, Illinois.  After obtaining a search warrant for the package,  the Task Force officers discovered it contained  a large quantity of methamphetamine. The Task  Force contacted the Mount Vernon police  department, and arranged a controlled delivery of  the package to Temelcoff. Temelcoff accepted the  package, and the Mount Vernon police then  executed an anticipatory search warrant on her  home. They found the package unopened in  Temelcoff's bedroom. The officers interviewed  Temelcoff and learned that she did not know what  was in the package, but that it had been mailed  to her by David Combs. She was involved in a  romantic relationship with Combs, who had called  her recently to tell her that a package was on  the way. Combs asked that she hold the package  until he arrived, and directed her not to open  it. Temelcoff and Combs met regularly on the  night of the full moon, and Combs told Temelcoff  he would be arriving on the evening of the next  full moon to pick up the package. Temelcoff  relayed all of this to the police, who arranged  to be present for Combs' next moonlit visit.


3
On the evening of March 12, 1998, officers  hidden in Temelcoff's home heard Combs arrive and  ask Temelcoff for the package. Combs told  Temelcoff he had been worried sick about sending  it. As he left Temelcoff's home with the package  in his hands, Combs was arrested by federal drug  enforcement officers. He was transported to the  Mount Vernon Police Department where, prior to  questioning him, Officers Randall Nodolski read  Combs his rights, using a Miranda waiver form.  When Officer Nodolski informed Combs that  anything he said could be used against him, Combs  replied that if the officers wanted to use his  statement against him, Combs might need a lawyer.  In response to this equivocal statement, Officer  Nodolski again read the form to Combs and asked  him if he understood his rights. Combs indicated  that he understood his rights and wanted to speak  to the officers "off the record." Thereafter he  made an incriminating statement to the officers  regarding his involvement with the package  containing methamphetamine. As he made the  statement, one of the officers took notes of  everything Combs said. At no point in the  interrogation did Combs explicitly ask for an  attorney. At no point did the officers agree that  the statement would be off the record.


4
Combs' first trial commenced on September 28,  1998. On the first morning of trial, after the  first two government witnesses testified, the  court learned from the government that Combs'  attorney, James Proffitt, had involved himself in  the defense of Shawn Temelcoff, who, not  surprisingly, turned out to be one of the  government's key witnesses. Temelcoff had not  been charged with anything, but after Proffitt  interviewed her about her potential testimony, he  procured a lawyer for her. Combs' mother paid  Temelcoff's legal fees, and the payments were  arranged by and funneled through Proffitt. Combs'  mother was paying her son's legal fees as well,  and the court became concerned that the same  source was paying the legal fees for both the  defendant and the key witness against him. The  court, on learning these facts, appointed a new  attorney for Temelcoff. The next day, the court  addressed Combs and Proffitt directly in open  court. At that time, Proffitt admitted that he  advised Temelcoff that she needed an attorney and  that he offered to arrange for Combs' mother to  cover the cost. He introduced an attorney, Monroe  McWard, to Temelcoff, arranging a meeting at a  restaurant for them. McWard subsequently sent  Proffitt the retainer agreement that Temelcoff  signed. Proffitt deposited a check from Combs'  mother into his own business account and then  wrote a check to McWard from that same account.  Proffitt admitted that he knew that at some  point, Combs' interests would conflict with  Temelcoff's and that Temelcoff would take the  witness stand. He related to the court that when  he first met with Temelcoff, he told her that  "she had to tell the truth no matter what." Tr.  at 183. He admitted he spoke to her at the lunch  break on the first day of the trial, and told her  again that "she had to tell the truth. No matter  what she might have wanted, no matter how they  wanted things to come out, it didn't make any  difference. She must tell the truth." Tr. at 183.  Proffitt told the court that he believed  Temelcoff was so intimidated and frightened at  that point that she would say whatever she  thought she had to say to save her neck. Proffitt  thought under the circumstances that Temelcoff  should not be permitted to testify.


5
Based on these admissions, the court explained  to Combs the potential conflict presented by  Proffitt's involvement with Temelcoff and McWard.  The district court noted that a mistrial would be  necessary if Combs declined to waive any  conflicts. After consulting with Proffitt, Combs  refused to waive the conflict, stating "I don't  want to waive nothing, but I do want him to  represent me," insisting that Proffitt remain his  lawyer.1 Tr. at 192. The court then declared a  mistrial, dismissed Proffitt as counsel for  Combs, and rescheduled the trial.


6
Combs moved to dismiss the indictment, contending that a retrial was barred by the  double jeopardy clause of the Fifth Amendment.  The district court found that Proffitt involved  himself in Temelcoff's legal assistance by  recommending and then procuring legal  representation for her, and by arranging for  payment of Temelcoff's legal fees by Combs'  mother. Proffitt's conduct in dealing with this  adverse witness would have possibly violated  several rules of professional conduct, according  to the district court, including Illinois Rules of Professional Conduct 1.2, 1.7, 3.4 and 4.3.  The court found that considering the  circumstances as a whole, Proffitt's conduct  compromised Combs' right to conflict-free  representation and impermissibly tainted any  trial outcome. In particular, the court found  that Proffitt had given legal advice to  Temelcoff. Because of the nature and level of  Proffitt's involvement with Temelcoff, the court  was concerned that Proffitt may have been  ethically constrained in his cross-examination of  Temelcoff at Combs' trial. The court also  determined that Proffitt's conduct called into  question the integrity of the court, and gave  rise to a possible attack on the basic fairness  of the proceeding. Specifically, the court was  concerned that by allowing Combs to go forward  with Proffitt as his attorney, Combs would have  a built-in appealable issue about his Sixth  Amendment right to conflict-free counsel. See  January 25, 1999 Order; Tr. at 164-196.


7
The court found that Combs refused to waive  potential conflicts, even though the court had  admonished him that his refusal to waive the  conflicts would result in a mistrial. The court  found that Combs did not object to the mistrial,  either before or after the court declared the  mistrial, and he therefore impliedly consented to  the court's ruling. The district court framed the  issues for analyzing Comb's double jeopardy claim  as threefold whether the mistrial was proper,  whether Combs objected, and if he did object,  whether the mistrial declaration was based on  manifest necessity. The court held that the  mistrial was proper because Proffitt's conduct  tainted the judicial proceedings in a way that  undermined both the public's and the defendant's  interest in a fair trial. This taint was caused  by Proffitt's misconduct, and the taint affected  the proceedings to such an extent that it  outweighed Combs' interest in having the counsel  of his choice and in having the impaneled jury  decide his case. The court found further that had  it failed to declare a mistrial, Combs would have  an opportunity on appeal to have his conviction  reversed because of his counsel's conflict of  interest and misconduct. Moreover, Combs  impliedly consented to the mistrial by failing to  object when given the opportunity, and thus the  mistrial was appropriate. The district court  acknowledged that had Combs objected, retrial  would have been prohibited by the double jeopardy  clause unless there was a manifest necessity for  declaring the mistrial. The district court found  that even if Combs had objected, the mistrial was  manifestly necessary because of the taint in the  proceedings that undermined the ends of justice  and because Combs would have had an opportunity  on appeal to challenge his conviction on the  ground that his attorney was under a conflict of  interest. Therefore, the district court denied  the motion to dismiss the indictment, and Combs  proceeded to the second trial. That second jury  convicted Combs and the district court sentenced  him to 192 months of imprisonment. Combs appeals.

II.

8
Combs raises four challenges to his conviction.  First, he argues that his second trial violated  the double jeopardy clause of the Fifth Amendment  because the mistrial was not manifestly  necessary. Second, he contends that the district  court's dismissal of his trial counsel violated  his Sixth Amendment right to the counsel of his  choice because the conflict of interest noted by  the district court was too remote or minimal to  justify the dismissal. Third, he claims that his  confession should have been suppressed because he  made incriminating statements to the police  before he was given his Miranda rights. Finally,  he complains that the evidence at trial was  insufficient to convict him of possession with  intent to distribute methamphetamine because the  government lacked evidence that he distributed or  intended to distribute the methamphetamine in his  possession.

A.

9
The double jeopardy clause bars retrial unless  the district court's mistrial declaration was  occasioned by manifest necessity or consented to  by the defendant. Camden v. Circuit Court of the  Second Judicial Circuit, Crawford County,  Illinois, 892 F.2d 610, 614 (7th Cir. 1989),  cert. denied, 495 U.S. 921 (1990). We turn first  to the question of whether Combs consented to a  mistrial. Either express or implied consent will  suffice to overcome the bar to retrial so long as  there is no governmental or judicial conduct  intended to goad the defendant into assenting.  Camden, 892 F.2d at 614. Here, the court  addressed Combs directly after determining that  Proffitt labored under the appearance of a  conflict if not an actual conflict of interest.  The court gave Combs an opportunity to consult  with Proffitt, and then asked if he would waive  his right to conflict-free representation. Combs  refused to waive that right, and told the court  he nonetheless wished to have Proffitt represent  him. The court then declared a mistrial and  dismissed Proffitt. Neither Combs nor his  attorney objected to the mistrial declaration.  Combs asked for clarification of what his  attorney had done wrong, and the court explained  again that Proffitt had given legal counsel to  Temelcoff, the government's key witness against  him, and that this representation of the main  witness against Combs created a conflict of  interest. The court clarified that because of  this conflict, the court would not allow Proffitt  to continue to represent Combs, and that without  a waiver, the court intended to start a new trial  in two to three months with new counsel for  Combs. The court asked Combs if he understood,  and Combs indicated that he did. Proffitt made no  statement other than to inform the court that  Combs could find new counsel "within a couple of  weeks." Neither Proffitt nor Combs indicated any  disagreement with the declaration of a mistrial.


10
Nonetheless, we are reluctant to construe this  silence as consent to a mistrial under these  unusual circumstances. At the time when he could  have registered an objection to the mistrial,  Combs was represented by an attorney who had  engaged in the conduct giving rise to the  mistrial. The district court found that it could  not proceed unless Combs waived his right to  conflict-free representation, and Combs refused  to waive that right. We cannot construe his  silence against him under those circumstances.  Furthermore, Combs stated emphatically that he  did not want to waive any of his rights, and this  statement could serve as a layman's objection to  the mistrial. Nor may we construe Proffitt's  silence as consent to the mistrial because  Proffitt quite possibly labored under a conflict  of interest and had created the very situation  giving rise to the mistrial. Finally, both  Proffitt and Combs vigorously objected to  Proffitt's dismissal, and once Proffitt was  dismissed, they had no viable objection to the  mistrial itself. Obviously, the trial could not  go forward until Combs secured a new attorney.  Under these circumstances, we will construe  Combs' objection to the dismissal of his attorney  as his objection to the mistrial declaration.


11
We turn then to manifest necessity. We judge  manifest necessity by examining the reason for  the mistrial itself, and not the event that  triggered the mistrial. United States v.  Buljubasic, 808 F.2d 1260, 1265 (7th Cir. 1987),  cert. denied, 484 U.S. 815 (1987). In this case,  for example, it was obviously not manifestly  necessary for Proffitt to represent both the  defendant and the star witness against him. The  question is whether the mistrial itself was  manifestly necessary once the court determined  that Proffitt engaged in that questionable  conduct. Our discussion of consent lays out the  Catch 22 in which the district court found  itself. Because of Proffitt's conduct, the  validity of the verdict would have been in  question whether or not the court allowed  Proffitt to continue his representation of Combs.  If the court dismissed Proffitt, Combs could  complain that he was denied the counsel of his  choosing. If the court accepted Combs' waiver of  his right to conflict-free representation, Combs  could complain that the waiver was invalid and  his counsel was ineffective. The court was also  concerned about the fact that Combs' mother was  funding legal representation for her son and for  the star witness against him. Adding to the  court's apprehension was the fear that Proffitt  would be ethically constrained in cross-examining  Temelcoff because he had previously given her  legal advice. As the district court aptly noted,  "[t]he situation, you know, smells to high  heaven." Tr. at 189.


12
Under the manifest necessity standard, a court  may declare a mistrial only if a "scrupulous  exercise of judicial discretion leads to the  conclusion that the ends of public justice would  not be served by a continuation of the  proceedings." Camden, 892 F.2d at 614 (quoting  United States v. Jorn, 400 U.S. 470, 485 (1971)).  The Supreme Court has described the "ends of  public justice" as "the public's interest in fair  trials designed to end in just judgments."  Illinois v. Somerville, 410 U.S. 458, 463 (1973)  (quoting Wade v. Hunter, 336 U.S. 684, 689  (1949)). Whether this standard can be met must be  determined on a case-by-case basis. Camden, 892  F.2d at 614. Here the district court found that  the proceedings had been tainted by the conduct  of the defendant's lawyer. The court concluded  that this misconduct opened the door to a  reversal on appeal under either of the two  theories described above.


13
A trial judge properly exercises his discretion  to declare a mistrial if . . . a verdict of  conviction could be reached but would have to be  reversed on appeal due to an obvious procedural  error in the trial. If an error would make  reversal on appeal a certainty, it would not  serve the "the ends of public justice" to require  that the Government proceed with its proof when,  if it succeeded before the jury, it would  automatically be stripped of that success by an appellate court.


14
Somerville, 410 U.S. at 464. We agree with the  district court's assessment that this was such a  case. Once Combs refused to waive his right to  conflict-free representation, it served no  purpose to proceed to a verdict that would surely  be overturned on appeal. United States v.  Cyphers, 553 F.2d 1064, 1068 (7th Cir. 1977),  cert. denied, 434 U.S. 843 (1977) (even where a  reversal was not a certainty, the defendant's  ability to present a sufficiently meritorious  claim for reversal may support a trial judge's  decision that the ends of public justice would be  better served by a mistrial). Finally, even  though Combs did not request the mistrial and did  not consent to it, "the mistrial was surely  ordained for his benefit. He can hardly complain  that he was 'penalized' by the district court's  vigilant regard for his right to a fair trial."  Cyphers, 553 F.2d at 1068.2 Therefore, we  affirm the district court's judgment that the  mistrial was occasioned by manifest necessity.  The retrial was thus not barred by the double  jeopardy clause.

B.

15
As the district court predicted, Combs' next  challenge is based on his Sixth Amendment right  to the counsel of his choosing, a right he claims  was violated when the court dismissed Proffitt  and required him to proceed with new counsel. We  review for abuse of discretion the district  court's decision to remove Proffitt from his  representation of Combs. United States v. Spears,  965 F.2d 262, 275 (7th Cir. 1992). Although every  defendant has a right to the attorney of his  choosing, that right is not absolute. United  States v. Vasquez, 966 F.2d 254, 261 (7th Cir.  1992). The Sixth Amendment also entitles  defendants to representation by an attorney  unfettered by any conflict of interest. United  States v. Lowry, 971 F.2d 55, 59 (7th Cir. 1992).  Even when a defendant is willing to waive a  conflict of interest, a court has an independent  duty to balance the right to counsel of choice  with the broader interests of judicial integrity.  Vasquez, 966 F.2d at 261. The court is required  to take action to protect the defendant's right  to effective assistance of counsel unless, after  inquiry, the court believes that a conflict of  interest is unlikely to arise. Id.; Lowry, 971  F.2d at 59 (Sixth Amendment right to counsel of  defendant's choosing and right to conflict-free  representation may at times clash with each other).


16
This situation arises most often in the context  of a single attorney representing co-defendants,  but we think the principles are equally  applicable here where Temelcoff was the primary  witness against Combs, and was herself implicated  by having accepted delivery of the package of  drugs at her home. Lowry, 971 F.2d at 59-60.  Generally, a defendant may not insist on the  counsel of an attorney who has a previous or  ongoing relationship with an opposing party.  Wheat v. United States, 486 U.S. 153, 159 (1988).  Joint representation is suspect because ethical  constraints may prevent the attorney from  vigorous defense of the client. Wheat, 486 U.S.  at 160. For example, a conflict may prevent an  attorney from challenging admission of evidence  prejudicial to one client but perhaps favorable  to another. The conflict may hamper the attorney  at sentencing from arguing that one client is  less culpable than another. Wheat, 486 U.S. at  160. Or, as the court feared in Combs' case, a  conflict may prevent an attorney from vigorously  cross-examining one client to the detriment of  another. The court must determine this potential  for conflicts not with the luxury of hindsight  but in the murkier context of the pre-trial  proceedings, or, as happened in this case, during  the trial itself. See Wheat, 486 U.S. at 162-63.


17
Here the district court carefully detailed the  potential for a conflict, and the taint in the  fairness of proceedings occasioned by Proffitt's  conduct. The court found that Proffitt advised  Temelcoff to hire an attorney, that he located an  attorney for her and that he arranged to have the  defendant's mother pay for that attorney.  Moreover, the court found that the fees to pay  Temelcoff's attorney were funneled through  Proffitt, and that Proffitt advised Temelcoff to  testify truthfully at trial. The court  anticipated from the opening statements that  Combs' defense was going to be that the drugs  belonged to Temelcoff, and that Temelcoff was  going to testify that the drugs belonged to  Combs. In combination with the fact that Combs'  mother paid for both her son's lawyer and the  lawyer representing the chief witness against  him, the court found that the appearance of a  conflict if not an actual conflict clouded  Proffitt's representation of Combs. The court  carefully explained the nature of the conflict to Combs in open court, and Combs refused to waive  his right to conflict-free representation.


18
Combs cannot have it both ways. He now claims  there was no conflict sufficient to deprive him  of the attorney of his choice, and yet he refused  to waive any conflict when given the opportunity.  We cannot say that the district court abused its  discretion in finding that it could not allow  Proffitt to continue as Combs' attorney under the  circumstances. Combs wanted an unconflicted  attorney and also wanted Proffitt to be that  attorney. Because of Proffitt's conduct, that was  impossible. When Combs refused to waive the  conflict, the court had no choice but to appoint  new counsel for Combs and proceed to a second  trial. In order that the judgment remain intact  on appeal, the district court enforced Combs'  right to effective assistance of counsel. See  Wheat, 486 U.S. at 161 (district courts may be  whip-sawed by assertions of error no matter which  way they rule in the situation of multiple  representations). The district court here acted  scrupulously in its protections of the  defendant's rights. It did not abuse its  discretion in doing so.

C.

19
We next consider whether the district court  erred when it refused to suppress Combs'  confession on the grounds that the police  officers did not inform him of his Miranda rights  before obtaining his statement. In the district  court, Combs claimed that his statement was  involuntary because the police officers continued  to question him after he requested an attorney.  The district court held a hearing on that claim  and concluded that Combs never unequivocally  asked for an attorney and that the officers'  continued questioning of him under the  circumstances was reasonable. In the course of  its order on that matter, the court stated that  "at some point during his custodial  interrogation, Combs was given Miranda warnings."  August 5, 1998 Memorandum and Order, at 7. On the  basis of that statement, Combs now argues that  there was no clear finding by the district court  as to when Combs was read his rights, and thus no  clear finding that he waived those rights before  he gave an incriminating statement.


20
Combs did not raise this issue of the timing of  the Miranda warnings in his motion to suppress  before the district court. We therefore review  his claim for plain error. Fed. R. Crim. Pro.  52(b). Implicit in the district court's finding  that Combs waived his rights is a finding that  the officers advised Combs of his rights before  interrogating him. The district court's Order  would be nonsensical if the district court  believed Combs' testimony that the officers did  not advise him of his rights until after  questioning had begun and after Combs had claimed  ownership of the package of methamphetamine.  After all, as the district court correctly noted  in its Order, statements gathered without Miranda  warnings are irrebuttably presumed to be  involuntary and thus inadmissable. See August 5,  1998 Memorandum and Order, at 4; Oregon v.  Elstad, 470 U.S. 298, 306-07 (1985). Yet the  district court found that Combs' statements were  voluntary because he received the Miranda  warnings and continued to talk to the police  after indicating an understanding of his rights.  We review de novo the district court's finding  that Combs' Miranda waiver was voluntary, but our  review of the district court's findings of  historical fact is deferential. United States v.  Westbrook, 125 F.3d 996, 1001 (7th Cir. 1997),  cert. denied, 522 U.S. 1036 (1997). We will not  reverse the district court's findings of  historical fact absent clear error. Id. The only  error that Combs claims is that the court did not  make a specific finding that the warnings were  given before any interrogation occurred. Because  such a finding was implicit in the district  court's order, and readily apparent from a  careful reading of that order, we find no error.

D.

21
We turn finally to Combs' claim that the  evidence was insufficient to prove that he had  the intent to distribute the methamphetamine. He  does not challenge the sufficiency of proof on  the possession prong of the statute. Combs faces  a formidable hurdle to successfully challenge the  sufficiency of the evidence. See United States v.  Van Dreel, 155 F.3d 902, 906 (7th Cir. 1998).  Viewing the evidence in the light most favorable  to the government, we reverse only if the record  contains no evidence from which the jury could  find guilt beyond a reasonable doubt. Id. Combs  acknowledged ownership of a package containing  616 grams of methamphetamine. A jury may infer  intent to distribute when the amount found in the  defendant's possession greatly exceeds the amount  normally possessed for personal use. United  States v. Velasquez, 67 F.3d 650, 653 (7th Cir.  1995). Combs could not seriously argue that he  intended to personally consume more than a pound  of methamphetamine, or that a jury could not  infer intent to distribute from that ponderous  amount. The evidence was sufficient for the jury  to infer that Combs intended to distribute the  methamphetamine.

III.

22
For the reasons stated above, we therefore  affirm the judgment of the district court.


23
AFFIRMED.



Notes:


1
 The court asked for clarification and Combs  stated, "I don't want to waive none of my  rights." Tr. at 193. This declaration is relevant  to the government's claim that Combs failed to  object to the mistrial.


2
 Obviously, we would reach a different result if  the misconduct had been committed by the  prosecutor rather than Combs' own counsel. When  calculated prosecutorial misconduct necessitates  the mistrial, the double jeopardy clause may bar  retrial of the defendant. Cyphers, 553 F.2d at  1068 n.1.